Citation Nr: 1727954	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-34 315	)	DATE
	)
	)

O n appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the declaration of forfeiture of the Appellant's right to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Appellant served on active duty from November 1967 to September 1971 and from August 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The case is now properly before the RO in San Diego, California.

The Appellant appeared and testified at a personal hearing in April 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In July 2015, the Board remanded the appeal for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Review of the virtual record shows that the Appellant's service treatment and personnel records are not in the claims file.  A January 2011 response for a request for the records from the National Personnel Records Center (NPRC) showed that the records were not available.  However, a December 1985 memorandum noted that the Appellant's file was sent from the RO in Manila, Philippines to the RO in San Fransisco, California.  The memorandum then notes that because this is a "forfeiture case jurisdiction belongs to this OFC or WRO since the Appellant now resides in the United States.  We will permanently transfer the case folder to WRO today."  An additional December 1985 request for transfer noted that the file was transferred to "VARO Wash (372)" and that the transfer was permanent due to the best interest of the Appellant because the case was a "forfeiture case."  

In July 2015, the Board remanded the appeal to obtain outstanding military personnel and service treatment records.  In August 2015, the RO received a negative response from the Defense Personnel Records Information Retrieval System and the National Personnel Records Center regarding the availability of the Veteran's records.

Email correspondence dated in July 2015 indicates that the RO acknowledged the need to contact the VARO Wash (372) to determine if they had the Veteran's records or if they were retired to the Records Management Center (RMC).  However, there is no indication that the requisite steps were taken to determine if VARO Wash (372) or the RMC had the Veteran's military personnel and service treatment records.

Part of the Appellant's claim that the forfeiture should be revoked is that he was onboard a U.S. Navy ship during the time period when the VA was sending him notice of his fraud investigation and the claims of indebtedness.  As such, his personnel records may be pertinent to his clam for revocation of forfeiture.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain the Appellant's service personnel records through the VARO Wash (372) and the RMC.  If attempts to obtain the records fail, a memorandum of unavailability must be added to the record outlining the steps taken to obtain the missing records.

2.  Thereafter, adjudicate the claims whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper.  If the benefits sought on appeal remain denied, the Appellant and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




